1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                               )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13          v.                                        )   RECOMMENDATIONS

14                                                    )   [ECF Nos. 31, 38]
     O. ONEYEJE, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

18   § 1983.

19          On March 12, 2019, the Magistrate Judge issued Findings and Recommendations

20   recommending that Defendants’ exhaustion related motion for summary judgment be granted, and

21   Plaintiff’s claim regarding the denial of a medical chrono be dismissed, without prejudice, for failure

22   to exhaust the administrative remedies. The Findings and Recommendations were served on the

23   parties and contained notice that objections were to be filed within thirty days. Plaintiff filed

24   objections on April 15, 2019.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court

26   has conducted a de novo review of this case. Having carefully reviewed the entire file, including
27   Plaintiff’s objections, the court finds the findings and recommendations to be supported by the record

28   and proper analysis.

                                                          1
1          Accordingly, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations issued on March 12, 2019, are adopted in full;

3          2.     Defendants’ exhaustion related motion for summary judgment is granted; and

4          3.     Plaintiff’s claim regarding the denial of a medical chrono is dismissed, without

5                 prejudice, for failure to exhaust the administrative remedies.

6
7    IT IS SO ORDERED.

8    Dated: July 11, 2019
                                               SENIOR DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
